Mr. Justice Shepard
delivered the opinion of the Court:
Liberally as, we confess, the remedy of interpleader ought *200to be applied in the protection of indifferent persons from vexatious suits by two or more separate claimants of a fund or thing of which they may be in possession, or charged with the safe keeping, without having any claim of beneficial interest therein, we do not think it can be extended to the complainants upon the facts alleged in their bill. They do not have the same legal relation with each defendant.
As between the administrators of Jones, upon the one hand, and his creditors upon the other, the complainants are not indifferent persons—mere stakeholders. They are under a contract with Jones. They bound themselves to pay him a certain sum of money upon the performance of certain services. These have been completely performed. Some of the money accruing due upon that performance has not been paid. They have not received, or come into possession of, a fund claimed t<? belong to Jones. On the contrary, they owe him a certain sum of money for the recovery of which his representatives are entitled to maintain an action of debt upon the contract.
An essential foundation of the equity of interpleader is, that the party seeking the relief must not be under an independent or special liability to one of the claimants. Adams Eq. 204; 3 Pom. Eq., Sec. 1327.
Where there is an. independent liability of the party seeking the relief to one of the several defendants, arising out of the relations subsisting between them or upon a special contract, creating, for example, the relation of bailor and bailee, landlord and tenant, or creditor and debtor, there can be no interpleader, unless it be made to appear that others have acquired a claim of title or interest, derived under the said liability.
If it appeared from the allegations of the bill in this case, that Jones had made assignments of the fund in whole or in part, or had given orders to the complainants to pay certain sums therefrom, and that a controversy had arisen as to the validity of these, or their priority, and the like, the *201complainants would tlien» notwithstanding their original special liability to Jones, have an. equity to compel the adverse claimants to interplead, even if Jones himself were one of them claiming adversely to his own orders, assignments, and specially created liens. And the same equity would exist if, in the meantime, a special lien had been created by operation of law, that could be enforced against the building erected by the complainants.
There is no pretense, however, that Jones had made any assignment of the fund, or created any lien thereon enforceable against it in the hands of the complainants. It is clear also that the mechanics’ lien act gave no lien to the defendants who furnished material to Jones, because he was himself a subcontractor. Leitch v. Hospital, 6 App. D. C. 247; Herrell v. Donovan, 8 App. D. C. 322, 332. Hence, the allegation that defendants have threatened to file liens against the building unless their demands be satisfied is immaterial.
The contention on behalf of the appellants is, that independently of the statute, the defendants have an equitable lien upon the fund—the debt due by Richardson and Burgess to Jones—because the said fund was created by the materials furnished by them to Jones for the performance of his contract. How, without special contract, such a lien could exist despite the limitations of the mechanics’ lien act itself, it is difficult to comprehend.
Nor are we particularly impressed with a process of reasoning that, in the absence of any statutory provision, would raise up in favor of a creditor, who, without contracting for a lien, shall have furnished materials used in a building, an equity that does not exist on behalf of other creditors generally, whose goods—sold on credit and remaining unpaid for—may have been converted into money by their debtors, or may even remain unconverted at the time of the debtors’ insolvency or decease.
But if the proposition could be maintained under any *202circumstances, it is not perceived how it can be availed of here to support the bill of interpleader. Even if the answers of the defendants, showing the insolvency of Jones’ estate, and the danger of the absorption of the fund by other creditors, could be considered in connection with the facts alleged in the bill, the conclusion could not be different.
Unless restrained by the process of some court, the complainants can safely pay their debt to Jones’ administrators without incurring liability to the other defendants. The validity of the liens claimed by them can be determined in some proceeding instituted by themselves, or in the course of the administration of Jones’ estate, wherein all adverse interests may be represented and their priorities adjusted.
For the reason that this claim of the equitable lien may hereafter become the subject of litigation in a proceeding wherein all the parties at interest may be directly represented, we must not be understood as passing upon its existence and effect any further than is necessarily involved in the allegations of the bill.
Finding no error in the decree, it will be affirmed, with costs, and it is so ordered. Affirmed.